PER CURIAM.
Appellant was sentenced as a habitual offender to life imprisonment pursuant to section 775.084(4)(b)(1), Florida Statutes (1989). In Burdick v. State, 594 So.2d 267 (Fla.1992), the supreme court held that sentencing under the above statute was permissive, not mandatory. Because it is probable that the trial judge thought that a life sentence was mandatory, we reverse the séntence and remand for reconsideration in light of Burdick. Otherwise, affirmed.
CAMPBELL, A.C.J., and SCHOONOVER and HALL, JJ., concur.